Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 15, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 
Amendments
           Applicant's claim amendment filed June 16, 2021 is acknowledged. 
	Claims 1-16, 18-20 are cancelled.
	Applicant has amended claim 17.
	Claims 17, 21-23 are pending.
Claims 17, 21-23 are under examination. 


Priority
	This application is a National Stage of International Application No. PCT/US17/21257 filed March 8, 2017, claiming priority based on U.S. Provisional Application 62/305,794 filed March 9, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pallant, Celeste Elizabeth, “Construction and characterisation of models for X-linked severe combined immunodeficiency for targeted gene correction by zinc finger nucleases” Diss. UCL (University College London), 2013, pages 1-207; in view of Bonner et al. “Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model”, Hematologic & Immunologic Diseases 2014, 22:pS178, of record in IDS; and Ikeda et al. “3’UTR-truncated Hmga2 cDNA causes MPN-like hematopoiesis by conferring a clonal growth advantage at the level of HSC in mice”, BLOOD 2011, Vol. 117, No. 22, pages 5860-5869, of record in specification.
In papers filed 06/16/2021, Applicant amended claim 17 to recite that the method is performed to promote “in vivo” expansion of the hematopoietic stem cell (HSC). As an initial matter, claim scope is not limited by claim language that does not limit the claim to a particular structure or manipulative action. In this case, the recitation that the method is performed “to promote in vivo expansion of the hematopoietic stem cell and enhance genome editing efficiency” merely indicates an intended purpose of performing the instantly claimed method without positively 
Claim 17 recites a method for “enhancing genome editing efficiency” comprising a step of introducing into a hematopoietic stem cell (HSC) “harboring a genome editing construct”, a high mobility group AT-hook 2 (HMGA2) protein. Thus, the claim is directed to introducing HMGA2 protein to a HSC already comprising (“harboring”) a “genome editing construct” (e.g. a donor template), thereby enhancing the genome editing efficiency of the HSC comprising the “genome editing construct.”
Pallant discloses a method for enhancing genome editing efficiency of HSCs harboring zinc finger nuclease (ZFN) and donor constructs (i.e. genome editing constructs) by introducing cytokines to aid in the cell cycle progression of the HSCs (pages 160-161, “It is also an important consideration that haematopoietic progenitors are resting in the G0 phase of the cell cycle (Reems and Torok-Storb 1995) and HR occurs in the S/G2 phase. To aid cell cycle progression and the conditions for HR in this set of experiments, the cytokines used in the reconstitution experiment, SCF, mFlt3 and hTPO were included in the medium for the lin- bone marrow cells after the ZFN and donor constructs were introduced”). As disclosed by Pallant, it is well understood in the art that isolated HSCs are quiescent (i.e. resting in the G0 phase) and that it is necessary to stimulate cell cycle progression of the HSCs during the ex vivo treatment of the cells for targeted correction by homologous recombination (HR) (page 145, “As haematopoietic progenitors capable of long term engraftment are resting in the G0 phase of the cell cycle immediately after isolation from the donor (Reems and Torok-Storb 1995), the lin- cells from the in vitro with limited multipotency (Hennemann, Conneally et al. 1999; Oostendorp, Audet et al. 2000) and progression from the G0 phase of the cell cycle enhances lentiviral vector transduction (Sutton, Reitsma et al. 1999).”; page 176, “Due to the nature of HR which occures in the S/G2 phase of the cell cycle, it will be necessary to stimulate cell cycle progression during the ex vivo treatment of the cells for targeted correction by HR. Although detectable HR events did not occur in the lincells stimulated with SCF, mFlt3 and hTPO, this may have been due to the gene delivery technique yet optimisation of cell cycle progression for HR should be considered in future HSC correction strategies.”; see also pages 30-31, joining paragraph, “In addition, HR usually occurs after DNA replication, in the S/G2 phase of the cell cycle, so the homogenous sister chromatid can act as the repair template. Using the correct DNA sequence to repair a DSB is more beneficial to the cell than the alternative mechanism, non-homologous end joining (NHEJ). NHEJ occurs throughout the cell cycle and acts only to re-ligate the broken ends of the DNA, an error prone system which frequently involves deletions or insertions of nucleotides resulting in sequence frame shift and/or mutation.”).
Pallant does not teach a step of transducing cells with a gene encoding HMGA2 protein. Prior to the effective filing date of the instantly claimed invention, Bonner is considered relevant prior art for teaching a method of transducing HSCs with a gene encoding a HMGA2 protein (paragraph 1, “Therefore, we have tested whether enforced expression of HMGA2 in autologous HSCs [hematopoietic stem cells] from Macaca nemestrina [non-human primate] would result in clonal expansion or leukemia”; paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced … Bone marrow was enriched for CD34+ cells … The CD34+ cells were then split in half and each received two vector exposures (HMGA2-GFP MOI=50, mCherry MOI=100) … in vivo expansion of hematopoietic stem cells in ∆HMGA2 transgenic mice (ABSTRACT, “∆Hmga2 mice expressed increased levels of HMGA2 protein in various tissues including hematopoietic cells and showed proliferative hematopoiesis with increased numbers in all lineages of peripheral blood cells, hypercellular bone marrow (BM), splenomegaly with extramedullary erythropoiesis and erythropoietin-independent erythroid colony formation. ∆Hmga2- derived BM cells had a growth advantage over wild-type cells in competitive repopulation and serial transplantation experiments. Thus overexpression of HMGA2 leads to proliferative hematopoiesis with clonal expansion at the stem cell and progenitor levels and may account for the clonal expansion in PNH [paroxysmal nocturnal hemoglobinuria] and MPNs [myeloproliferative neoplasms] and in gene therapy patients after vector insertion disrupts the HMGA2 locus.”). Furthermore, Bonner reports a greater increase over time of cells comprising HMGA2, in comparison to cells not comprising HMGA2, after introducing a spilt graft of HMGA2-transduced and non-HMGA2-transduced cells (paragraphs 2-3, “After transduction, autologous cells were mixed together in a 50:50 ratio to form a split graft of HMGA2-GFP and mCherry cells and transfused into lethally irradiated recipients. … The ratio of HMGA2-GFP cells to mCherry cells has gone from 0.7 (Graft) to 2.4 in A10W027 with a steady increase in HMGA2-GFP cells starting around 2.5 months post-transplant from 0.8% to 4.0%.”). In summary, both Bonner and Ikeda recognize that introducing HMGA2 protein enhances the proliferation (i.e. expansion) of the HSCs and therefore aids in the cell cycle progression of the HSCs.
prima facie obvious to one of ordinary skill in the art to substitute a step of introducing cytokines to aid in cell cycle progression, as taught by Pallant, with a step of introducing a HMGA2 protein, as taught by Bonner, with a reasonable expectation of success because Bonner discloses a method of transducing HSCs with a gene encoding a HMGA2 protein (see Bonner, paragraphs 1-3). An artisan would be motivated to substitute a step of introducing cytokines to aid in cell cycle progression, as taught by Pallant, with a step of introducing a HMGA2 protein, as taught by Bonner, because HMGA2 is known to enhance the proliferation, and therefore stimulate the cell cycle progression, of HSCs, which is necessary to perform efficient targeted correction by homologous recombination (as indicated in the previous paragraphs).
With respect to claim 21, Bonner discloses wherein the said HMGA2 protein is introduced via a vector comprising a let-7 insensitive nucleic acid encoding the HMGA2 protein (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”).
With respect to claim 23, Bonner discloses wherein the insensitive nucleic acid comprises deletion of let-7 binding sites (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pallant, Celeste Elizabeth, “Construction and characterisation of models for X-linked severe combined immunodeficiency for targeted gene correction by zinc finger nucleases” Diss. UCL (University College London), 2013, pages 1-207; Bonner et al. “Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model”, Hematologic & Immunologic Diseases Ikeda et al. “3’UTR-truncated Hmga2 cDNAcauses MPN-like hematopoiesis by conferring a clonal growth advantage at the level of HSC in mice”, BLOOD 2011, Vol. 117, No. 22, pages 5860-5869, of record in specification, as applied to claims 17, 21, and 23 above; in further view of Cavazzana-Calvo et al. “Transfusion independence and HMGA2 activation after gene therapy of human β-thalassaemia” NATURE 2010, Vol. 467, pages 318-322, of record in the specification.
This rejection reiterates the same grounds of rejection set forth in the previous Office action mailed 04/12/2021. A response to Applicant’s traversal follows this reiterated rejection below.
With respect to claim 22, Bonner discloses that the vector further comprises a nucleic acid encoding green fluorescent protein (GFP) (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”). However, Bonner does not disclose wherein the vector further comprises a nucleic acid encoding a therapeutic agent. Ikeda discloses that “overexpression of HMGA2 may lead to limited expansion of cell clones in gene therapy leading to a positive outcome thus far without the development of malignancy” (page 5868, col. 1). Cited by Ikeda (see page 5868, col. 1), Cavazzana-Calvo discloses treatment of patients suffering from β-thalassaemia by administering (i.e. transfusion of) hematopoietic stem cells genetically modified by lentiviral β-globin gene transfer (see ABSTRACT). Furthermore, Cavazzana-Calvo discloses that gene therapy for β-thalassaemia is particularly challenging given “the lack of selective advantage for corrected haematopoietic stem cells” (ABSTRACT). However, Cavazzana-Calvo reports that a patient with severe transfusion dependent β-thalassaemia became transfusion independent after β-globin gene therapy and that the patient developed a dominant cell clone in which the vector integrated into the HMGA2 locus, which caused deregulation, and thereby overexpression, of the HMGA2 protein (see Ikeda, page 5868, col. 1, “In the recent report by 48 This patient developed a dominant cell clone in which the vector integrated into the HMGA2 locus, leading to a truncated mRNA which was insensitive to let-7 regulation and expressed HMGA2 highly in erythrocytes under the influence of the β-globin locus control region (LCR).”; see also Cavazzana-Calvo, ABSTRCT, “Most of the therapeutic benefit results from a dominant, myeloid-biased cell clone, in which the integrated vector causes transcriptional activation of HMGA2 in erythroid cells with further increased expression of a truncated HMGA2 mRNA insensitive to degradation by let-7 microRNAs. The clonal dominance that accompanies therapeutic efficacy may be coincidental and stochastic or result from a hitherto benign cell expansion caused by dysregulation of the HMGA2 gene in stem/progenitor cells”; see also Cavazzana-Calvo, Figure 4 on page 321).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a nucleic acid encoding green fluorescent protein (GFP), as taught by Bonner, with a nucleic acid encoding β-globin (i.e. a therapeutic agent), as taught by Cavazzana-Calvo, with a reasonable expectation of success because Bonner discloses a bicistronic viral vector comprising a nucleic acid encoding HMGA2 and a nucleic acid encoding GFP and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”). An artisan would be motivated to substitute a nucleic acid encoding green fluorescent protein (GFP), as taught by Bonner, with a nucleic acid encoding β-globin (i.e. a therapeutic agent), as taught by Cavazzana-Calvo, in order to (1) treat patients suffering from β-thalassaemia and (2) because transducing hematopoietic stem cells (HSCs) with a viral vector encoding HMGA2 protein would led to a 

Response to Arguments and Declaration under 37 CFR 1.132
Applicant’s arguments filed 06/16/2021, and the declaration of Sheng Zhou under 37 CFR 1.132 filed 06/16/2021, have been carefully considered but are not found persuasive for the following reasons:
Zhou declares that results in mice do not naturally translate to human, and therefore, although Ikeda shows that HMGA2 causes HSC expansion in mice, results obtained using mice do not predict the same results in large animals. To support this argument, Zhou cites two Non-patent literature documents (Antonchuk et al. (2002) Cell 109(1) :39-45; and Zhang et al. ( 2007) Stem Cells 25(8) :2074-2081) for showing that HOXB4 overexpression has been shown to expand HSCs in mice but not in primates. See Item 2 of Zhou Declaration. The argument is reiterated on page 4 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
in vivo expansion in humans, as opposed to mice.
Second, the claims are directed to introducing HMGA2 to HSCs, not HOXB4. Results obtained from animal models and clinical studies using HOXB4 does not inform the artisan regarding HMGA2. Such an argument is tantamount to a general allegation that the art is so unpredictable that it is unreasonable for the ordinary artisan to predict success when translating relevant mouse models to human and non-human primates. Anticipatory data is not required to establish a reasonable expectation of success. The Examiner considers success in relevant mouse models as evidence in favor of a reasonable expectation of success when translating to humans and non-human primates.
Third, Bonner reports enhanced in vivo HSC expansion after 6 months transplant of HMGA2+ HSCs in Macaca nemestrina, which is a species of non-human primate (see third paragraph). 

Zhou further declares that the purpose of introducing HMGA2 into HSCs is to expand long-term repopulating HSCs in vivo after infusing the HSCs into subjects, as opposed to expanding ex vivo). Zhou further declares that cell cycle progression of HSCs in culture should be avoided for better maintenance of the HSCs. See Item 3 of Zhou Declaration. The argument is reiterated on page 5 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
First, claim scope is not limited by claim language that does not limit the claim to a particular structure or manipulative action. The recitation that the method is performed “to promote in vivo expansion of the hematopoietic stem cell and enhance genome editing efficiency” merely indicates an intended purpose of performing the instantly claimed method without positively limiting the claimed method to a particular structure or manipulative action. Moreover, the instant claims do not even recite a step of “infusing” the HSCs into a subject.
Second, the claims are specifically directed to a method “for enhancing genome editing efficiency” in a HSC already comprising (“harboring”) a “genome editing construct” (e.g. donor template). In other words, HMGA2 is not introduced into any HSC, but the claims specifically require that HMGA2 is introduced into a HSC harboring a genome editing construct (e.g. a donor template for homologous recombination) for the expressed purpose of enhancing gene editing efficiency. Indeed, Examiner cites Pallant, as opposed to Bonner, as the primary reference because Pallant discloses a method for enhancing genome editing efficiency of HSCs already comprising (“harboring”) zinc finger nuclease (ZFN) and donor templates (“genome editing construct”) by introducing cytokines to aid in the cell cycle progression of the HSCs; whereas the HSCs transduced with HGMA2 cDNA in Bonner are not disclosed as already comprising (“harboring”) a donor template or other genome editing construct. The instant claims are not directed to a method of treatment comprising a step of administering HSCs overexpressing HMGA2, but are expressly directed to a method of enhancing genome editing efficiency in HSCs harboring a genome editing 
Third, Zhou’s assertion that cell cycle progression of HSCs in culture should be avoided for better maintenance of the HSCs is not found persuasive because, as discussed above in the disclosure of Pallant, the prior art recognizes that ex vivo expansion (cell cycle progression) of HSCs is desirable.

Zhou further declares that HMGA2 is an oncogene (citing Non-patent literature Young et al. (2007) Genes & Development 21(9) :1005-1009) and that oncogenes are not considered for use in expanding HSCs for clinical application. Zhou further asserts that the data from Ikeda argues against safe use of HMGA2 for HSC expansion, that the data from Cavazzana-Calvo has raised concerns on the safety of the HMGA2 clone, and therefore the prior art teaches away from expression of HMGA2 due to concern for malignant transformation. Zhou further assert that the instant application “unexpectedly” found that overexpression of HMGA2 does not cause malignancies in transplanted Nemestrina Macaque after long-term monitoring. It is further noted that Zhou declares that results obtained after filing of the instant application showed the HMGA2 overexpression caused no malignancies 8 years after transplant. See Item 4 of Zhou Declaration. The argument is reiterated on page 6 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
First, Examiner reiterates that the instant claims are not directed to a method of treatment, do not recite that the species is human as opposed to mice, and do not even recite a step of transplanting HSCs overexpressing HMGA2 protein. It is further noted that claim 17 does not even recite that the HSCs are genetically engineered to overexpress HMGA2, but rather broadly embraces any mode of “introducing” HGMA2 protien (e.g. contact with exogenous HMGA2). Accordingly, 
Second, Zhou fails to provide any evidence or citations to relevant passages of the prior art to support the assertion that Ikeda and Cavazzana-Calvo teach away from overexpression of HMGA2 in HSCs due to concern for malignant transformation. Therefore, the Examiner cannot infer what teachings of Ikeda and Cavazzana-Calvo Zhou is referring to. In contrast to Zhou’s assertions, Ikeda expressly suggests that “overexpression of HMGA2 may lead to limited expansion of cell clones in gene therapy leading to a positive outcome thus far without the development of malignancy” (page 5868, col. 1; emphasis added). Moreover, Bonner does not report the formation of malignancies 6 months after transplant of HSCs overexpressing HMGA2 in Macaca nemestrina. Therefore, Bonner provides evidence in favor of a reasonable expectation of success of engineering HSCs to overexpress HMGA2 without malignant transformation.

Applicant argues that the methodology of Pallant and the instant claimed invention is distinct because Pallant teaches culturing HSC “in culture medium” whereas the instant claims recite that the method is performed to promote “in vivo expression”. See page 5 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the limitation that the method is performed “to promote in vivo expansion of the hematopoietic stem cell and enhance genome editing efficiency” merely indicates an intended purpose of performing the instantly claimed method without positively limiting the claimed method to a particular structure or manipulative action. The instant claims do not require that HMGA2 is introduced in vivo, as opposed to in culture medium (ex vivo).


As an initial matter, Examiner's substitution rationale is between method steps (i.e. a step of introducing cytokines to HSCs and a step of introducing HMGA2 protein to HSCs), as opposed to a substitute of elements (e.g. cytokines and HMGA2 protein). As set forth in the rejection, Pallant advises the ordinary artisan to stimulate cell cycle progression in order to enhance genome editing efficiency of a HSC comprising a genome editing construct (as recited in the claims) and teaches a step of introducing cytokines to HSCs in order to stimulate cell cycle progression. Bonner and Ikeda teach a step of introducing HMGA2 protein to HSCs in order to stimulate cell cycle progression. Thus, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would have recognized that both a step of introducing cytokines to HSCs, as taught by Pallant, and a step of introducing HMGA2 protein to HSCs, as taught by Bonner and Ikeda, achieve stimulation of cell cycle progression in HSCs and that said stimulation of cell cycle progression enhances genome editing efficiency in HSCs comprising a genome editing construct. Essentially, the combined teachings of the cited prior art suggest a step of introducing HMGA2 protein into HSCs, that HMGA2 protein is useful for promoting HSC expansion, and that a step of promoting expansion (cell cycle progression) is required for efficient genome editing of HSCs harboring a genome editing construct. Applicant’s argument is essentially a piecemeal analysis of the individual prior art 
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, as set forth above, the rejection does not cite or rely on any particular teaching or disclosure found in Applicant’s own disclosure to arrive at a conclusion of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633